224 S.W.3d 641 (2007)
Steven M. SIMMONS, Appellant,
v.
BT OFFICE PRODUCTS, INC., and Travelers Indemnity Company of America, and Treasurer of Missouri as Custodian of the Second Injury Fund, Respondents.
No. ED 88891.
Missouri Court of Appeals, Eastern District, Division Three.
May 29, 2007.
David Rauscher, Chesterfield, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jill Selsor, St. Louis, MO, for Resp. Treasurer of MO as Custodian of Second Injury.
Stephen Hollis Larson, St. Louis, MO, for Resps. BT Office & Travelers.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Steven M. Simmons (Simmons) appeals the Award of the Labor and Industrial *642 Relations Commission (Commission), which affirmed the Administrative Law Judge's decision to deny Simmons compensation for his mental condition or mental injury. In his underlying Workers' Compensation claim, Simmons alleged that a work-related episode of heat exhaustion in 1998 caused numerous permanent psychiatric disorders. On appeal, Simmons argues: 1) the Commission's Award does not conform to its findings; 2) the competent evidence establishes that Simmons' psychological disorders were caused by heat exhaustion; and 3) the Commission erred when it admitted Dr. Stacey Smith's deposition and medical reports.
We have reviewed the briefs of the parties and the Record on Appeal, and find that the Commission's decision is supported by competent and substantial evidence on the whole record. Thus, a written opinion would have no precedential value. The Award is affirmed pursuant to Rule 84.16(b)(4).